Case 3:18-cv-14796-FLW-DEA Document 20 Filed 02/20/19 Page 1 of 2 PageID: 320



RIKER DANZIG SCHERER HYLAND & PERRETTI LLP
Edwin F. Chociey, Jr., Attorney ID #014811993
Headquarters Plaza
One Speedwell Avenue
Morristown, New Jersey 07962-1981
(973) 538-0800
echociey@riker.com

PATTERSON BELKNAP WEBB & TYLER LLP
1133 Avenue of the Americas
New York, New York 10036
(212) 336-2000

Attorneys for Defendants
Mary C. Beckerle, D. Scott Davis, Ian E.L. Davis, Jennifer A. Doudna, Alex Gorsky, Mark B.
McClellan, Anne M. Mulcahy, William D. Perez, Charles Prince, A. Eugene Washington, and
Ronald A. Williams

 MARC HIRSCHFELD,                                        UNITED STATES DISTRICT COURT
                                                            DISTRICT OF NEW JERSEY
                        Plaintiff,

               v.
                                                           CIVIL ACTION NO. 3:18-CV-14796
 MARY C. BECKERLE, D. SCOTT DAVIS, IAN                              (FLW)(DEA)
 E.L. DAVIS, JENNIFER A. DOUDNA, ALEX
 GORSKY, MARK B. McCLELLAN, ANNE M.                          Hon. Freda L. Wolfson, U.S.D.J.
 MULCAHY, WILLIAM D. PEREZ, CHARLES                          Hon. Douglas E. Arpert, U.S.M.J.
 PRINCE, A. EUGENE WASHINGTON,
 RONALD A. WILLIAMS,

                        Defendants,

 and                                                             DEFENDANTS’
                                                          NOTICE OF MOTION TO DISMISS
 JOHNSON & JOHNSON,                                               COMPLAINT

                    Nominal Defendant.




10845558
Case 3:18-cv-14796-FLW-DEA Document 20 Filed 02/20/19 Page 2 of 2 PageID: 321




       PLEASE TAKE NOTICE that on March 18, 2019 at 10:00 am, or as soon thereafter as

counsel may be heard, the undersigned attorneys for Defendants Mary C. Beckerle, D. Scott

Davis, Ian E.L. Davis, Jennifer A. Doudna, Alex Gorsky, Mark B. McClellan, Anne M.

Mulcahy, William D. Perez, Charles Prince, A. Eugene Washington, and Ronald A. Williams

shall move before the Hon. Freda L. Wolfson, U.S.D.J., United States District Court for the

District of New Jersey, Clarkson S. Fisher Building & U.S. Courthouse, 402 East State Street,

Trenton, New Jersey 08608, for an Order dismissing the Complaint against Defendants with

prejudice, and for such other and further relief as the Court deems equitable and appropriate.

       PLEASE TAKE FURTHER NOTICE that Defendants shall rely upon the accompanying

letter brief, which adopts and joins the arguments made by Nominal Defendant Johnson &

Johnson in support of its Motion to Dismiss, as well as all papers on file in this action. A

proposed form of Order is submitted herewith.

       PLEASE TAKE FURTHER NOTICE that oral argument is requested.

Dated: February 20, 2019                          Respectfully Submitted,

Erik Haas                                         /s/ Edwin F. Chociey Jr._________
Joshua A. Goldberg                                Edwin F. Chociey, Jr.
Rachel B. Sherman                                 RIKER DANZIG SCHERER HYLAND
D. Brandon Trice                                  & PERRETTI LLP
Jacob Newman                                      Headquarters Plaza
(admitted pro hac vice)                           One Speedwell Avenue
Patterson Belknap Webb & Tyler LLP                Morristown, New Jersey 07962-1981
1133 Avenue of the Americas                       (973) 538-0800
New York, New York 10036                          echociey@riker.com
(212) 336-2000
                                                  Attorneys for Defendants
                                                  Mary C. Beckerle, D. Scott Davis, Ian E.L.
                                                  Davis, Jennifer A. Doudna, Alex Gorsky,
                                                  Mark B. McClellan, Anne M. Mulcahy,
                                                  William D. Perez, Charles Prince, A. Eugene
                                                  Washington, and Ronald A. Williams




10845558
